Citation Nr: 0630700	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for a laceration scar 
on the right lower leg, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for status post 
laparoscopic cholecystectomy and reflux esophagitis, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for tension-vascular 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).

In August 2005, the appeal was remanded by the Board to the 
RO via the Appeals Management Center (AMC), in Washington, DC 
for additional development.  

The issues of entitlement to an increased rating for a 
laceration scar on the right lower leg and entitlement to an 
increased rating for status post laparoscopic cholecystectomy 
and reflux esophagitis, both currently rated as 10 percent 
disabling, addressed in the REMAND portion of the decision 
below, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's tension-vascular headaches are manifested by 
not more than characteristic prostrating attacks occurring on 
average once per month over the last several months but not 
frequent and completely prostrating attacks productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for 
tension-vascular headaches are met.  38 U.S.C.A. §§  1155, 
5107 (West 2002); 38 C.F.R. § 3.159, 4.124a, Diagnostic Code 
8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claim for a rating in excess of 10 percent for tension-
vascular headaches, the Board finds that all notification and 
development action needed to render a fair decision on that 
aspect of the appeal has been accomplished.

The veteran contends that his service-connected headaches are 
more severe than the initial rating assigned following the 
grant of service connection for that disability in February 
1997.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is entitlement to a higher initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), is required.  See Fenderson, 12 Vet. App. at 126.

The RO has evaluated the veteran's headaches as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).  Under that diagnostic code, 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
shall be evaluated as 30 percent disabling, and very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability shall be evaluated as 50 
percent disabling (the maximum rating assignable under that 
diagnostic code).

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the veteran's 
favor (see 38 C.F.R. § 4.3), the Board finds that the overall 
record supports the assignment of a 30 percent rating for 
headaches since the initial effective date of the grant of 
service connection for that disability.

On March 2004 VA examination, the veteran reported that his 
headaches dated to service and that they had become worse 
over time.  They were described as left-sided.  The headaches 
were reported to occur three times per week, with half of 
them being debilitating to the point where he must stop what 
he is doing and wait for abatement.  When they are 
prostrating, they are functionally debilitating.  He reported 
he was taking Gabapentin three times per day, as well as 
Valproic Acid twice per day.  The examiner diagnosed mixed 
vascular-musculoskeletal headache syndrome, intermittently 
prostrating.  

The veteran reported in September 2005 that he had recently 
relocated and he had not worked for four months.  He also 
reported that he had recently lost his job and had missed 90 
days work.  

VA and private clinic records dating from the date of claim 
through the present time reflect complaints consistent with 
those noted in the 2004 VA examination.  These are also 
consistent with the findings on VA examination in June 1999.

The veteran submitted lay statements all indicating that the 
veteran suffered from persistent headaches which rendered him 
unable to function when they were severe.

The overall evidence reflects that, since the February 1997 
effective date of the grant of service connection, the 
veteran has experienced headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  While the veteran described 
his headaches as severe the fact remains that, by his own 
admission, some of the headaches have been responsive to 
treatment with medication.  The Board finds that the more 
severe headaches are prostrating; the veteran has described 
these intractable headaches as occurring less frequently.  
The record reflects treatment and reported functional 
activities which approximate the criteria for a 30 percent 
rating.  However, the criteria for a rating in excess of 30 
percent are not met.  The daily routine described by the 
veteran includes caring for his daughter and attending to his 
medical conditions.  He has not described activity consistent 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for assignment of an initial 30 percent rating 
for the veteran's headaches under Diagnostic Code 8100 is 
warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular rating 
assigned is adequate in this case.  The veteran has indicated 
that he has not been employed for years due to a variety of 
medical problems, but he is not precluded by headaches from 
performing routine daily tasks.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 30 percent rating, and no more, is granted for tension-
vascular headaches, subject to the laws governing the award 
of monetary benefits.  


REMAND

The Board notes that the veteran has indicated in recent 
communications that the manifestations of his service-
connected laceration scar on the right lower leg and his 
status post laparoscopic cholecystectomy and reflux 
esophagitis have worsened since the most recent VA 
examination in Mach 2004.  Although the veteran has submitted 
treatment records dated after that examination, the full 
criteria for the relevant potential rating criteria have not 
been addressed.  His allegations of current symptoms are 
somewhat more severe than reflected in the most recent 
clinical report of record.  And since he has not recently 
undergone a thorough VA examination to assess his 
disabilities at issue, he is clearly entitled to such 
examination.  Therefore, the Board finds that additional 
examination is necessary in order to fully assist the veteran 
as required by controlling law.  38 U.S.C.A. § 5103a; 
38 C.F.R. § 3.159 (2005).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for appropriate 
examination(s) to determine the current 
manifestations of his service-connected 
laceration scar on the right lower leg and 
his status post laparoscopic 
cholecystectomy and reflux esophagitis.  
The aggregate evidence of record should be 
reviewed by the examiner before the 
examination.  All necessary tests should 
be performed.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


